 

Case 3:18-cv- -02829- B-BN Document 3 Filed 10/23/18 Page1of11 PagelD

   

CIVEL RIGH CLER? cusorstaIer ¢ MUR
NORTH regu mst OF TY
IN THE UNITED STATES DISTRICT COURT us
FORTHE sss ssopasRicrorTeNxas 2418 0CT 23 PH &: 20
— DIVISION
NEPUTY CLERK

|; ZAFAR IIS ——

nd ii}

  

Cle enh wit
Ai lene Se 818 -CV2829-B

y

 

ety

 

 
 

Ji Hina | WAckl.kh 3°9-3-hyetfooat M,
4» Namie and AAGUress Dalke S VYAGS T7529 oF

Sh ned: Wed €Fe/. too. Weslhe Sed! 37
neand Address FORT LA0kThH Faas 76/ dL

Whtial Mdorchid OPT bag Wj Gf FF 19
Defendant's and Address help ofow By Fb0/0

Ld Me

 

 

 

INSTRUCTIONS - READ CAREFULLY

« conforms to these instructions and this form.

 

and one copy of vour complaint with the court. You should keep

 

must file an orice

OF VOUP GO Wh POCOPS.

 
 
 
  
      

 

ritten. You, mn aintiff, must sien and declare
NO sT “ SE THE REVERSE

 

imevou have unless the variqus claims are all related to the same .
Rule 18, Federal Rules of Civil Procedure. Make ashort and
sof Civil Procedure.

 

 

          
 
  
 

claim, Rule §. Fecer

(and one copy to the clerk ofthe United States district court
' defendants are located, or where the

 

yere one Or more name
If you are confined in the Texas Department of Criminal
2 ke LIST? is posted | WEVOUPU uit

 

  

the list labeled as “VENU}
xe appropriate district court, the division and an address

\

a

Hey os

ie
cathe

t
I

 
 

 

: Case 3:18-cv-02829-B-BN Document 3 Filed 10/23/18 Page 2of1i1 PagelD5
FILING FEE AND IN FORMA PAUPERIS |

 

amt to be fi

yal se accompanied by the statutory filing fee of $350.00 plus an
)0 for a total i

  

 
 
 
  
 
 
  
     
 
  

in full at this time, you may request permission to proceed
the application to proceed in forma pauperis, setting forth
s and costs or give security therefor. You must also include
at. [f you are an inmate in TDCI-C1D, you can acquire the
“rtificate of inmate trust account, also known as in forme

  
 
 
  

od in farm: pauperis an
from the iaw Ubrary at you unit.

i Reform Act of | .. if a prisoner brings a civil action or files an

in forma pauperi *, the prisoner shal. full amount of a filing fee.” See 28 USC.
Thus, the court 1s required (¢ assess anc. collect, the entire filing fee or an initial partial

 

 

eo aricl Mec hls Wista iments ut) amount oF the > Al ing fee has been paid by the pr risoner. LP you
ye the court will apply 28 U.S.C. § 1915 and. if appropriate.
ial filing fee, th sen monthly installments from your inn nate trust

been paid. (The $50.00 administrative fee does not apply

£

 

 

ithout an application to proceed
tial paperwork before submitting

 

4. {¥ you intend to seek im jorme pape ris
forma pauperis and the certificate of int
} the COUN.

   

 

 

esponsibill

  
 

ty change of address and its effective date. Such notice should be
NOTICE TO1 : Ge OF ADDRESS” and shall not include any motion for any
. Failure to file al 27 OF CHANGE OF ADDRESS may result in the dismissal
omplaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

 

 
  
 
 

ou fled ary other laws or federal court relating to your imprisonment? ves e%io

 

  

describe the additional lawsuits on another piece of paper. giving the same information.)

2, Parties to epee lawsull:
Plainutt(s) AME
WIOWE

jeral, name the distur

 

   
  
  
 

 

Lad

 

 

 

 

 

 

5. 2 ‘tp
6. Was che case Cian : appealed, stil pending? \ AME
7, e date of disposition: Wa Vif enn

 

Rey. OS/15

cae
S
wai

1
’

» each lawsuit in the space below. (Uf there is more e tha an none ~~
 

athe

 

"Case 3:18-cv-02
PLACE OF PRR ER CON ENT NE! Bei clea

apy cia0s gO 11 PagelD6

 

EXHAUSTION OF GRIEVANCE PROC

 

 

Have you exhausted all steps of the inst nal grievance procedure? x“ ES NO

Attach a copy of vour final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Nameandaddress of plainufli TAmAl DAdldskA eral i
359_ 8.) VERFe ont Bld Lollies Tals FE207
LARA, ZAFAR Bt) tlemesds.wlet Hoi sb

-osition, his place of employment. and his full m ailing 2 ross

 

 

B. Fullname ofeach detendant. hisolMcia

Defendants «liga QAdl's iph efal >
"35 9_ 5, (UVERF Re id. Mas Fetas 752107

Friefiv describe the act(s} or omissic of this defendant which you claimed harn ged you.

Ly -waphed dibee valet contact Demesé cause klk Wbtel eles

Defendants oul baddu sh Fal
S00_£. Weatheh F. ated BI Foat atth FAAS 7b OD

» of this defendant which vou claimed harmed you.

 

 

 

Briefly describe the act(s) or omission(s

Lretthed duties aclek tootatt toomese ause Nite Se jhe ahs

pendant > WAM cotta tot lo OA DE ail b32-W Mail SRE: EOD
Breach herd dihes wader Contact. danae Cause HAed Velxed k19b43

Briefly describe the act(s) or ormission(s) of this defendant w hich you claimed harmed you.

S¢E ATIAChmeNt tlasid ‘ponshe Laity ote! Vivlebrll Fut elie

Detendantes AE Mpa patie Of EIS CFal Of The Latudlew
Cantante 359_ 3. RIVER RO Bla (IVPSR- PER OF

 

Briefly describe the aci(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

Briefly deseribe the act(s) or om: of this defendant which you claimed harmed you.

 

 

Rev, O8/15

Natt
cst

ote
 

Case 3:18-cv-02829-B-BN Document3 Filed 10/23/18 Page4of11 PagelD 7
Mi STATEMENT OF CLAIM:

 
 
 
 
 
  
 
  
 

State here in a short and plain stateme: acts of your case, that is, what happened, where did it happen,

You need not sive

 

when dic it happen. and who was in

oF cile any cas

h claim in a separ
complaint must be stated briefly and ec
STRIKE YOUR COMPLAINT.

on Lp been by S202 tf Li be batt Bord CanPWol Jarnal Adduka pesttd
Bord oF th) 55,000 Dalloes Ch8h Bond of AMutdek ChAr9e THE Cont Rac
state that After Date  Tetal. NawiFf Wouto Be KELabyestnent the.
La mntwt'®) HE Teal Corels kecots. ard The atlas Ke foe¥ ul 00th Bord.
Cam fant, Wis Bl Valid bilsterté contra ct clams undek Fetys Law The
Pakotm uct wor) Fendened bY phe ar ihfk. dependoint beenchat ts duties
wader that Conteatt caused Qamnagé Sus tai ned uf fered AS A ROSU CE
of Ladueh, Enfeits oitof Ee flrcti od ennoty oval, Dusteess, BOSE of REIS 3

So make Lump sara Pras afesligent- cotrtkoct Feavd, okpte Wlavete RAGE

3ee-arfackhmedll Geonds Clarra Fae RACF Constetofroiel Veo/af7 ons
RELIEF:

   

 

any ieee) arcumen
and set forth eac

aph, Attach extra pages if necessary, but remember the
vy. IF YOU VIOLATE THIS RULE, THE COURT MAY

  
  
 

 

 

State briefly exactly what you want the couri to do for you. Make no legal arguments. Cite no cases or
SLARUES.

ZutJantt Ve Rel ef ReCOUCR. THE Lu rah sure laVenets Back of |
55,0000. AND 10010000 Dem23e Pid’ 3 uf Feetuge nti (01st G55 bile]

VU. = GENERAL BACKGROUND INFORMA

 

SION:

wt . . a 4 . : Be “ a A all aliacec
A. State. in complete form, all narnes you have ever used or been known by including any and all aliases.

 

 

 

BL Last all PDC IC

melee ey EE
Qrison or Pt

 
 

 

 

 

  
     

sourt as a result of any lawsuit you have filed? YES eNO

PD YOUr ANSWeT IS “Ves, give The 1Ouos

ng information for every lawsuit in which sanctions were

imposed. Uf more than one, usc another pleee of paper and answer the same questions.)

1. Court that imposed sanctions (:f federal, give the district and division): “7, WWE. Se

2. Case number. Ma WWE _

3. Approx

 

 

   
 

 

6 date sanctions were imposed:

   

 

 

& PUAVE Le SAMCUOTIS Deer Wie OF GLIcrys

YES NO

waite
ei
“eae
sae

»
 

 

‘Case, Bi GrG02 829-8 BNorRogument.a har teckdoiesihad bPageosedf?11 Pecans xe NO

information for every lawsuit in which a warning was issue

a

more than one, use another piece of paper and answer the same questions.)

   
   
 
 

D. Ifyouransweris “yes,” give the iollo
I

give the district and division): ND

Court that issued warning Cf lec

2. Case number, aff

3. Approximate date warming wa

 

 

 

Executed on: f of s~ — Ql f ;

DATE

   

 

 

 

 

(Signature of Plainuff)

PLAINTIFFOS DECLARATIONS

 

1. [declare under penalty of perjury
and correct
2. Lunderstand, if} am released or transferred, it is my responsibility to keep the court informed of my
.

  
 
     
 
 

current mailing address and failure so may result in the dismissal of this lawsuit.

3. understand | must exhaust all ava) administrative remedies prior to filing this lawsuit.
4. [understand | am prohibited from brining an in forma pauperis lawsuit if] have brought three or more

 

ct

civil actions or appeals (rom 4} ,ent in a civil action) in a court of the United States while

incarcerated or detained in anv Ny which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless lam under
imminent danger of serious physical i pury, :
| understand even if | am allowed to proceed without prepayment of costs, | am responsible for the entire
which shall be deducted in accordance with the law from my

 

Ca

 

 

filing fee and costs assessed by ih
imate trust account by my custodian until the filing fee is paid.

Alf ye!
ned this _ an soon, AY OF

f Day }

20 (F

(year)

Ff b yuce5 wae
Gr — G yurheons 2000

(Sign: ature of P iainuiih

 

io

   

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition o sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 

 

Rev. 05/15
5
: :
 

Case 3:18-cv-02829-B-BN Document 3 Filed 10/23/18 Page 6of11

 
 

SENDER: COMFLETE THIS SECTION

@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

& Attach this card to the back of the mailpiece,
or on the front if space permits.

4
a

 
 
 
    

Agent
pe taroseee FPS

 

 

px FSLot

Dan §
i

D. Is delivery address different from item =, Oo [fe oo
if YES, enter delivery address below: [[].No |

 

 

 

 

3. Service Type ~ Cl Priority Mail Express®

 

 

0 Adult Signature 1 Registered Mail™
[2 Adult Signature Restricted Delivery oO Reaistered Mail Restricted
(I Certified Mail® Delivery
9590 9403 0394 5163 7834 11 o Certified Mail Restricted Delivery (1 Return Receipt for
O Gollact on Detvery o Sener Confirmation™
2. Article Number (Transfer from service label) Oo B callset oonevery Restricted Delivery cisig ature Confirmation
insured Mail Restricted Deliver Restricted Delivery
2018 0360 OOO1 3992 Ub24 mrs v
_ Domestic F Return Receipt

: PS Form 3811, April 2015 PSN 7530-02-000-9053

we.

 
 

“

 
    

ote AT are OF ewe TO THE BIGHT

aan

PagelD 9
 

Case 3:18-cv-02829-B-BN Document 3 Filed 10/23/18 Page 7of11 PagelD 10

 

 

 

 

oT ~ (
Unitep States Postat SERVICE First-Class Mail
Postage & Fees Paid|
Ww USPS
Wt Permit No. G-10

 

* Sender: Please print your name, address, and ZIP+4® in ieee

G ua PRAY 2AFAR # Me Fe

Mak
Zell eS ate?

USPS TRACKING#

 

 

 

 

l IM

4550 9403 soils 2A oh

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 
  
 

  
  
 
 

 
 
 

af. Late 20/4

wes ID 11

 
 

 

(-

  

D>
} iy

* Case 3:18-cv $2977 Diop DOHLGIYI, aE pg

QLICE OF FALE CLERK

PRIMERM LIUST RICE OF SHAS

ND COM NMIERLE = RDO) ELA SE
PIAS FOX0S 73242 SAY IS

BS WO20/7. 009-24

3 Wo:

S

   

  
   

 

 

 

 

as _ SUM pis
: = é
TO SERVE uhby flarnbtills,whHosé AbOLE
AVEREO an) ANSWER To Te Conitisyad W Ctebh
1S HeRCWIPA SERKVEO JPOM XO LICH hi 20 PIS
OFLER SE LVICE OF FHIR SUMMONS JOM XO 4
ExXClusiVe of the OEY OF SERVICE (OK) 60 DoW
TF. FAHE 1.8. CoverimenT ak OFFICER [RICH
7 hereof 13 (Al DeFendant. tt Kou.Facl Fo 00 So
itu dambnt BY DeFAuld Well BE Faken AGena¢t
FOR the. Redtef Olmandld i THe COmMlieia!

LLERLK OF THE Court _,
DATE: 3

C.C.

       
 
 

 

 
 

 

fl7$ i Oates
. Case 3:18-cv-02829-B-BN oTAumen 3 Filed OF. LY

wa OE CL Lek

6 yoprntben lisiarek OF JAG
6 //00 ClmmbRCtE- R007 / FFX

© 91/981 VAGUS PSQ2YRASSFS
Ze linais7.0b 5
LES ob Levse. ph 2bAL7-t1LL IAL

LANL RAA Z AFAR
Ef Of SAIL 59/ -
el r-

art Rie OF OXGS 7 9707 Matt ff alesd

LIERK OF Five.
— Woute. Yawk offre Delite

Lp & 1968 Chel Bette Fork) Boaddlt

Cantar To REL IL ene of f2YMET __
Feel OuL Atta. ssi skp tH LRU.

tf FCA On Ab [LOPSE>

LY EL IGE CVS
Wt LAC
222.7065
X Gli GyuRRAN 2APAR

 

 

 

 

  
 
 
 

 
 

 

 

dered yard MEARE tahoe la tet gdp E Fea ttle tag HU pyle - | CTE PELbeSS. 7 YS /Y DIT
© | | | Cc.
GA AEG SOL’ WILY
OCGA aWOY PIATWUWODOO//

S PHL SOLIWVEIT NISTMALSOfV |
Ee ae

 

We SH@ CONTA
Z ¢ EE YIS/ 0%

“TE Wid 2t02 | 490 et

a Z. fTee- ee OTe a eo 9% a i —n re oF We Zz Wy NH 3,

Bar, Rewer re, * che Ee NN tee eee ae anata 0 ose aan “4
plow osc Cosas gon eon CR A pe ne

 

 

 

Case 3:18-cv-02829-B-BN Document 3 fFile
  

er" ONOISIAIG SNOILNLILSNI
i aYNOILOaNuOD ~ BOILSNE
P  qWNIWIYO. 36 iNgWwLNvdad
gyXai AG AZLIadSNI LON

TIVW YaGNaI20 qapalAldd

 

 
 

ae

 

¥

 

I]

st
a
QO
®
Do
©
oO
a
a
a
oO
a
a
cab)
Do
©
oO
oc
a
—
C9
N
—
oO
a
CO
2
“EL -
9
_
Cc
®
e.
=)
oO
oO
QA
Zz
a
a
oO
N
oc
N
9°
>
2
oc
a
9
®
Yn
©
O

 
